     Case 3:21-cv-00160-CAB-BGS Document 2 Filed 01/28/21 PageID.11 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   DR. MICKEY SOCRATES                                    Case No.: 21cv160-CAB-BGS
     FERDYNAND,
12
                                           Plaintiff,       ORDER DISMISSING CIVIL
13                                                          ACTION FOR FAILURE TO PAY
     v.                                                     FILING FEES REQUIRED BY 28
14
                                                            U.S.C. Section 1914(a)
     UNIVERSITY OF CALIFORNIA II UC
15
     SAN DIEGO, et al,
16                                      Defendants.
17
18           Plaintiff Dr. Mickey Socrates Ferdynand, proceeding pro se, filed this action
19   against Defendants University of California, University of California San Diego, Western
20   Association of Schools and Colleges, and U.S. Department of Education on January 28,
21   2021. See ECF No. 1. Plaintiff is alleging conversion of property.
22           I. Failure to Pay Filing Fee or Request IFP Status
23           All parties instituting any civil action, suit, or proceeding in a district court of the
24   /////
25   /////
26   /////
27   /////
28

                                                        1
                                                                                       21cv160-CAB-BGS
     Case 3:21-cv-00160-CAB-BGS Document 2 Filed 01/28/21 PageID.12 Page 2 of 3



 1   United States, except an application for writ of habeas corpus, must pay a filing fee of
 2   $400. See 28 U.S.C. § 1914(a).1 The action may proceed despite a plaintiff’s failure to
 3   prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
 4   pursuant to 28 U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th
 5   Cir. 2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Section 1915(a)(2)
 6   requires all persons seeking to proceed without full prepayment of fees to submit an
 7   affidavit that includes a statement of all assets possessed and which demonstrates an
 8   inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
 9          Plaintiff has not prepaid the $400 in filing and administrative fees required to
10   commence this civil action, nor has he submitted a properly supported Motion to Proceed
11   IFP pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28
12   U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
13          II. Conclusion and Order
14          Accordingly, the Court:
15          (1) DISMISSES this action sua sponte without prejudice for failing to pay the
16   $400 civil filing and administrative fee or to submit a motion to proceed IFP pursuant to
17   28 U.S.C. §§ 1914(a) and 1915(a); and
18          (2) GRANTS Plaintiff thirty (30) days from the date of this Order to re-open his
19   case by:
20                  (a) Prepaying the entire $400 civil filing and administrative fee required by
21   28 U.S.C. § 1914(a) in full; or
22                  (b) Completing and filing a Motion to Proceed IFP with an affidavit that
23   includes a statement of all Plaintiff’s assets as required by 28 U.S.C. § 1915(a)(1)
24   and S.D. Cal. CivLR 3.2(b).
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50.
27   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.

                                                         2
                                                                                              21cv160-CAB-BGS
     Case 3:21-cv-00160-CAB-BGS Document 2 Filed 01/28/21 PageID.13 Page 3 of 3



 1         If Plaintiff fails to comply with these instructions within 30 days, this action will
 2   remain dismissed without prejudice based on his failure to satisfy 28 U.S.C. §1914(a)’s
 3   fee requirements and without further Order of the Court.
 4         IT IS SO ORDERED.
 5   Dated: January 28, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                   21cv160-CAB-BGS
